PER CURIAM.
We agree with all the findings of fact made by Learned Hand, District Judge, in the court below.
The case is not one, strictly speaking, of suit against a wharfinger, and it is not necessary to consider the limits or nature of a wharfinger’s liability. It is enough that the boat went where she did at respondent’s invitation, by respondent’s orders, and for respondent’s service, and that respondent knew of the danger which produced injury, and negligently failed to guard against the plainly probable consequences of obedience to its own orders.
Decree affirmed, with interest and costs.